Cowin, J.
(dissenting, with whom Sosman, J., joins). The
court erroneously concludes that, because the release at issue in this case makes several references to a specific instance of care, the scope of that release must consequently be limited to claims *601stemming from that instance of care. The court thus mistakes specific language for limiting language. In fact, general releases normally include a number of provisions specifically releasing particular claims, see, e.g., Sahli v. Bull HN Info. Sys., Inc., 437 Mass. 696, 697 n.3 (2002) (general release including specific release of discrimination based claims); Tupper v. Hancock, 319 Mass. 105, 106 n.1 (1946) (general release including specific release of claims stemming from particular act); Atlas Tack Corp. v. DiMasi, 37 Mass. App. Ct. 66, 67 n.3 (1994) (same), and standard form contract compilations often include model general releases formatted similarly to the one at issue here. See, e.g., Nichols Cyclopedia of Legal Forms Annotated § 4.2686 (2002) (general release form incorporating ten specific releases); 2C West’s Federal Forms, District Courts — Civil § 2817 (4th ed. Supp. 2002) (general release form with provision for specifying particular claims). The mere addition of specifics, therefore, does not automatically transform a general release into a limited release.
This document is, in fact, a release as “breathtaking in [its] scope,” ante at 598, as the drafters could possibly make it. The release’s main clause provides:
“[W]e, the undersigned do hereby jointly and severally for ourselves and each of our heirs, executors, administrators and assigns, remise, release and forever discharge the said Brigham & Women’s Hospital, Elizabeth Stewart, M.D., Andrew Freidman [szc], M.D. and Richard Wolf Medical Instruments Corp. of and from all debts, demands, actions, causes of actions, suits, accounts, covenants, contracts, agreements, damages of any and all claims, demands and liabilities whatsoever, of every name and nature, which we now have or might have, upon or against said Brigham & Women’s Hospital, Elizabeth Stewart, M.D., Andrew Friedman, M.D. and Richard Wolf Medical Instruments Corp. more especially from all claims arising out of any and all personal injuries, damages, expenses and any loss or damage whatsoever resulting from care and treatment rendered to Diane Leblanc on or about March 16, 1992 by Andrew Freidman [szc], M.D. and Elizabeth Stewart, M.D.” (emphasis added)
This language, by its plain meaning, disposes “ ‘of all claims *602and demands arising out of any transactions between’ the parties.” Schuster v. Baskin, 354 Mass. 137, 140 (1968). It is, in other words, a general release. Id. Any exceptions to such a general release must be specifically detailed in the release itself to remain valid. Id. at 140-141. While this release goes on (at great length) to highlight certain included claims, it makes no exceptions. All the plaintiffs’ claims against the defendant are therefore discharged.
The text following the phrase “more especially” does nothing to alter this fact. The phrase “more especially” means, in this context, “including, but not limited to,” and is often used within a general release to highlight the particular incident or claim that gave rise to the parties’ dispute. See Spritz v. Lishner, 355 Mass. 162, 163 (1969); Tupper v. Hancock, supra at 105, 106-108 & n.1; Glendale Coal Co. v. Nesson, 312 Mass. 293, 294 (1942). Such specific references do not limit the scope of the general releases that contain them.
Even if the release’s opening section left any doubt as to its intended breadth, the final section of the document makes the parties’ intentions transparent. It states: “It is the intention of both parties hereto that this Release shall resolve any and all claims of any kind [or] nature which [we] have against [the four parties], including specifically, without limiting the generality of the foregoing, claims for injuries currently existing but unknown to either or both of the parties hereto.” This text, which makes no reference to any particular incident of care, dispels any possibility that the release was intended to be limited in scope.1
The language of the release leaves the plaintiffs without a valid claim. The court, in order to avoid what it apparently *603perceives as a harsh result, reads limits into a release that contains none. This is an example of a hard case making bad law. I must, therefore, respectfully dissent.

 The court dismisses this passage as ambiguous and, applying the rule of construction mandating that ambiguous terms be interpreted against the drafter, interprets it to be a meaningless reiteration of the preceding paragraph. Although the meaning of the release’s concluding sentence is clear to me, even if one were to find it ambiguous, the court’s application of the rule requiring interpretation against the drafter would still be incorrect. A prerequisite to the application of that interpretive rule is that the resulting construction be both reasonable and practical, see Shea v. Bay State Gas Co., 383 Mass 218, 225 (1981), and “it is neither reasonable nor practical to interpret [a] clause as being meaningless.” Id. See Fishman v. LaSalle Nat’l Bank, 247 F.3d 300, 302 (1st Cir. 2001) (“Common sense is as much a part of contract interpretation as is the dictionary or the arsenal of canons”).